                 Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 1 of 29. PageID #: 6




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                               Court of Common Pleas


                                    New Case Electronically Filed: COMPLAINT
                                               March 8,2020 19:57


                                            By: DAVID G. PHILLIPS 0046827

                                                Confirmation Nbr. 1962942



  ALPHOSO MCPHERSON                                                         CV 20 930612

           vs.
                                                                  Judge: CASSANDRA COLLIER-WILLIAMS
  CUYAHOGA COUNTY, ET AL




                                                     Pages Filed: 28




Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
               Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 2 of 29. PageID #: 7




                                     IN THE COURT OF COMMON PLEAS

                                           CUYAHOGA COUNTY, OHIO


     ALPHONSO MCPHERSON                                  )
     7306 Wright Avenue                                  )
     Oakwood Village, Ohio 44146                         )
                                                         )
                                                         )     CASE NO.
                      Plaintiff,                         )
                                                         )     JUDGE
                                                         )
              vs.                                        )
                                                         )
                                                         )      COMPLAINT
     CUYAHOGA COUNTY                                     )
     2079 East Ninth Street                              ) (Jury Demand Endorsed Hereon)
     Cleveland, Ohio 44115,                              )
                                                         )
              and                                        )
                                                         )
     CLIFFORD PINKEY, Sheriff of                         )
      Cuyahoga County, Ohio,                             )
     c/o Department of Law                               )
     2079 East Ninth Street                              )
     Cleveland, Ohio 44115,                              )
                                                         )
              and                                        )
                                                         )
     KEN MILLS, Regional Director of                     )
      Cuyahoga County Correction Center                  )
     c/o Department of Law                               )
     2079 East Ninth Street                              )
     Cleveland, Ohio 44115,                              )
                                                         )
              and                                        )
                                                         )
     ERIC IVEY Associate Warden Cuyahoga                 )
      County Corrections Center (CCCC)                   )
     c/o Department of Law                               )
     2079 East Ninth Street                              )
     Cleveland, Ohio 44115,                              )


Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
               Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 3 of 29. PageID #: 8



              and                                )
                                                 )
     CCCC SGT CHRISTOPHER or                     )
      individual identified by a signature on    )
     March 2018 disciplinary action forms        )
       c/o of Department of Law                  )
     2079 East Ninth Street                      )
     Cleveland, Ohio 44115,                      )
                                                 )
              and                                )
                                                 )
     CCCC SGT UNKNOWN SIGNATURE                  )
      who appears on discipline narrative report )
      dated March 8, 2018                        )
       c/o of Department of Law                  )
     2079 East Ninth Street                      )
     Cleveland, Ohio 44115,                      )
                                                 )
              and                                )
                                                 )
     CCCC SGT UNKNOWN SIGNATURE                  )
      who appears on discipline narrative report )
      dated March 9, 2018                        )
       c/o of Department of Law                  )
     2079 East Ninth Street                      )
     Cleveland, Ohio 44115,                      )
                                                 )
              and                                )
                                                 )
     CCCC SGT UNKNOWN SIGNATURE                  )
      who appears on discipline narrative report )
      dated March 9, 2018                        )
       c/o of Department of Law                  )
     2079 East Ninth Street                      )
     Cleveland, Ohio 44115,                      )
                                                 )
              and                                )
                                                 )
     CCCC SGT KELLEY,                            )
       c/o of Department of Law                  )
     2079 East Ninth Street                      )
     Cleveland, Ohio 44115,                      )

              and                                        )
                                                         )
     CCCC CPL UNKNOWN SIGNATURE                          )
      who appears on use of restraintform                )
      dated March 8, 2018                                )
       c/o of Department of Law                          )
     2079 East Ninth Street                              )
     Cleveland, Ohio 44115,                              )
                                                         )

                                                             2

Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
               Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 4 of 29. PageID #: 9



              and                                        )
                                                         )
     CCCC CPL NICHOLAS EVANS                             )
      c/o of Department of Law                           )
     2079 East Ninth Street                              )
     Cleveland, Ohio 44115,                              )
                                                         )
              and                                        )
                                                         )
     CCCC CPL CORSO,                                     )
      c/o of Department of Law                           )
     2079 East Ninth Street                              )
     Cleveland, Ohio 44115,                              )
                                                         )
              and                                        )
                                                         )
     CCCC CPL ROBERT MOORE,                              )
      c/o of Department of Law                           )
     2079 East Ninth Street                              )
     Cleveland, Ohio 44115,                              )
                                                         )
              and                                        )
                                                         )
     CCCC CPL A. BRUNELL,                                )
      c/o of Department of Law                           )
     2079 East Ninth Street                              )
     Cleveland, Ohio 44115,                              )
                                                         )
              and                                        )
                                                         )
     CCCC CO BOSTER ROBERT,                              )
      c/o of Department of Law                           )
     2079 East Ninth Street                              )
     Cleveland, Ohio 44115,                              )

              and                                        )
                                                         )
     CCCC CO DELMARE BECKHAM,                            )
      c/o of Department of Law                           )
     2079 East Ninth Street                              )
     Cleveland, Ohio 44115,                              )
                                                         )
              and                                        )
                                                         )
     CCCC CO J. HADEN, III,                              )
      c/o of Department of Law                           )
     2079 East Ninth Street                              )
     Cleveland, Ohio 44115,                              )
                                                         )
              and                                        )
                                                         )
                                                         )

                                                             3

Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
              Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 5 of 29. PageID #: 10



     CCCC CO TIMOTHY BROWN,                              )
      c/o of Department of Law                           )
     2079 East Ninth Street                              )
     Cleveland, Ohio 44115,                              )
                                                         )
             and                                         )
                                                         )
     CCCC CO RALPH HANNUM,                               )
      c/o of Department of Law                           )
     2079 East Ninth Street                              )
     Cleveland, Ohio 44115,                              )
                                                         )
             and                                         )
                                                         )
                                                         )
     CCCC CO BRANDON SMITH,                              )
      c/o of Department of Law                           )
     2079 East Ninth Street                              )
     Cleveland, Ohio 44115,                              )
                                                         )
             and                                         )
                                                         )
     CCCC CO WILLIAM WACSEY,                              )
      c/o of Department of Law                            )
     2079 East Ninth Street                               )
     Cleveland, Ohio 44115,                               )
                                                          )
             and                                          )
                                                          )
     CCCC CO JERMAINE CLEMENTE                            )
      c/o of Department of Law                           )
     2079 East Ninth Street                               )
     Cleveland, Ohio 44115,                               )
                                                          )
              and                                         )
                                                          )
     CCCC JAIL NURSE LEGRECA,                             )
      c/o of Department of Law                            )
     2079 East Ninth Street                               )
     Cleveland, Ohio 44115,                               )
                                                          )
              and                                         )
                                                          )
     JAIL NURSE PEGGY WHEELER,                            )
      c/o of Department of Law                            )
     2079 East Ninth Street                               )
     Cleveland, Ohio 44115,                               )
                                                          )
              and                                         )
                                                          )
                                                          )
                                                          )

                                                              4

Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
               Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 6 of 29. PageID #: 11



     METROHEALTH SYSTEM                       )
     2500 MetroHealth Drive                   )
     Cleveland, Ohio 44109,                   )
                                              )
            and                               )
                                              )
     DR. THOMAS TALLMAN, Director of          )
      MetroHealth Corrections Medical Program )
     2500 MetroHealth Drive                   )
     Cleveland, Ohio 44109,                   )
                                              )
                                              )
                   Defendants.                )


              Plaintiff Alphonso McPherson, by and through his undersigned counsel, hereby presents

     his Complaint against Defendants and states as follows:

                                       INTRODUCTORY STATEMENTS

              1. This is an action for damages by Plaintiff against individuals employed by Cuyahoga

     County, its Correctional Center, and/or its Sheriffs Department. Specifically, this is an action for

     damages sustained by Plaintiff, a citizen of the United States, against correction officers, jail

     nurses, deputies, supervisors, corporals, sergeants, an associate warden of the County’s

     Correction Center, the County’s Regional Director of Corrections, and the County’s Sheriff for

     the denial and/or delay of medical treatment and for the deliberate indifference to the serious

     condition and medical needs of Plaintiff who was in their custody, and for conspiring to use their

     positions and offices to deny and/or continuously delay such medical care to Plaintiff to retaliate,

     seek revenge against, and/or to humiliate Plaintiff.

              2. This is also an action against these Defendants for the unlawful use of excessive and

     unreasonable force against Plaintiff, for punishment against Plaintiff, for conspiring in the use of

     their positions and offices to retaliate, seek revenge against, and/or to humiliate Plaintiff through

     the use of such excessive and unreasonable force against Plaintiff, and for permitting, condoning,

     and/or ratifying use of such conduct, and the use of their positions and office to conspire against

     Plaintiff.

              3. This is also an action against Defendants for failing to intervene to ensure that Plaintiff




Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
                Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 7 of 29. PageID #: 12



     received his needed medical care, and for failing to intervene to stop the use of excessive and

     unreasonable force against Plaintiff, and for failing to conduct a meaningful investigation into the

     complaints of Plaintiff that medical care to him was denied and/or delayed and that excessive and

     unreasonable force was used against him.

              4. This is also an action against several Defendants of the Cuyahoga County Correction

     Center as the supervisory individuals responsible for the conduct of the other Defendants with

     respect to Plaintiffs claims that needed medical care while he was in custody was denied and/or

     delayed, and that excessive and unreasonable force was used against him while he was in

     custody.

              5. This is also an action against the Cuyahoga County and its Corrections Center, which

     employed the other Defendants officers, nurses, supervisors, associate warden, regional director,

     and sheriff for its policy related to the conduct during Plaintiffs custody that resulted in the

     denial and/or delay of needed medical treatment and in the use of excessive and unreasonable

     force against Plaintiff, and for permitting, condoning, and/or ratifying use of such conduct, and

     the use of their positions and office to conspire against Plaintiff.

              6. This is also an action seeking damages by Plaintiff against these Defendants for any

     state law claims associated with the above referenced claims including but not limited to, an

     action for damages by Plaintiff for his state law claims associated with assault and battery.

              7. This is also an action against the MetroHealth System and an individual employed by

     it as the Director of its Corrections Medical Program for damages sustained by Plaintiff, a citizen

     of the United States for the denial and/or delay of medical treatment and for the deliberate

     indifference to the serious condition and medical need of Plaintiff who was in their custody, and

     for conspiring to use their positions and offices to deny and/or delay such medical care to

     Plaintiff to retaliate, seek revenge against, and/or to humiliate Plaintiff.

                                                       PARTIES

              8. Plaintiff Alphonso McPherson is an individual and, at all time relevant to the


                                                             6

Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
               Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 8 of 29. PageID #: 13



     allegations raised in this Complaint, was a resident of Cuyahoga County, State of Ohio and

     citizen of the United States. Plaintiff resides within Cuyahoga County, and all events alleged in

     this Complaint took place within Cuyahoga County, Ohio.

              9. At all time relevant hereto, Defendants Legreca and Peggy Wheller were employed as

     jail nurses in the Cuyahoga County Correction Center (herein after “CCCC”). Plaintiff sues

     these Defendants individually and in their official capacities. These Defendants will be referred

     to collectively herein as the "Jail Nurse Defendants.” Alternatively the Jail Nurse Defendants

     were employed by Defendant MetroHealth System. These Defendants were employed to provide

     medical care to inmates of the CCCC.

              10. At all time relevant hereto, Defendants Boster Robert, Delmare Beckham, J. Haden,

     IU, Timothy Brown, Ralph Hannum, Brandon Smith, William Wacsey, and Jermaine Clemente

     were employed as Correction Officers (herein after “CO”) in the CCCC. Plaintiff sues these

     Defendants individually and in their official capacities. These Defendants will be referred to

     collectively herein as the "CO Defendants.”

              11. At all time relevant hereto, Defendants Nicholas Evans, Corso (first name presently

     unknown), Robert Moore, and A. Brunell (complete first name presently unknown) were

     employed as Corporals (herein after Cpl”) in the CCCC. Plaintiff sues these Defendants

     individually and in their official capacities. These Defendants will be referred to collectively

     herein as the "Cpl Defendants.” The Cpl Defendants may have been employed as supervisory

     officers by CCCC, and as such, these Defendants exercised control and/or was in charge of and

     responsible for the actions of the other Defendants. On information and belief, said Defendants

     acting as supervisors were further responsible for the training, supervision, and conduct of the

     other Defendants and were further responsible for the enforcement of regulations of the CCCC

     and for ensuring that the personnel of the CCCC obeyed the laws of the State of Ohio and of the

     United States.

              12. At all time relevant hereto, Defendant Kelly (first name unknown) was employed by


                                                             7

Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
               Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 9 of 29. PageID #: 14



     CCCC as a Sergeant (herein after “Sgt”). Plaintiff sues this Defendant individually and in his

     official capacity. This Defendant shall be referred to herein as “Sgt Kelly.”

              13. At all time relevant hereto, Defendant Christopher (first name and/or correct name

     unknown was employed by the CCCC as a Sgt. This Defendant’s correct and full name is

     unknown or uncertain but is named and identified by his signature that appears on a CCCC

     March 2018 disciplinary action that involved Plaintiff (Attached hereto as Exhibit A). Plaintiff

     sues this Defendant individually and in his/her official capacity. For now this Defendant shall be

     referred to as “Sgt Christopher,” and is an individual whose correct or complete name is currently

     unknown to Plaintiff, and Plaintiff sues this Defendant by the aforementioned fictitious name

     pursuant to Civ. R. 3(A) and 15(D). Plaintiff has attempted to obtain names of individuals from

     Plaintiffs CCCC records, and this Defendant appears only with his/her unintelligible signature

     on the aforementioned document (Exhibit A). Plaintiff will amend his Complaint to this

     Defendant’s true name and capacity when such has been ascertained.

              14. At all time relevant hereto, the Defendants identified as CCCC Sgt Unknown

     Signature who appears on discipline narrative reports dated March 8, 2019 (Attached hereto as

     Exhibit B) and as two CCCC Sgt Unknown Signatures who appear on discipline narrative reports

     dated March 9, 2019 (attached hereto as Exhibits C & D) were employed by the CCCC as Sgts.

     These Defendants’ correct and full names are unknown or uncertain but are named and identified

     by their his signatures that appear on the aforementioned CCCC discipline reports that involved

     Plaintiff dated March 8 and 9, 2018 (Exhibits B, C & D). Plaintiff sues these Defendants

     individually and in their official capacities. For now these Defendants shall be referred to

     collective as “Defendant Sgts Unknown Signatures,” and are individuals whose correct or

     complete names are currently unknown to Plaintiff, and Plaintiff sues these Defendants by the

     aforementioned fictitious name pursuant to Civ. R. 3(A) and 15(D). Plaintiff has attempted to

     obtain names of individuals from Plaintiffs CCCC records, and these Defendant appear only

     with their unintelligible signature on the aforementioned documents (Exhibits B, C & D).


                                                             8

Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
              Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 10 of 29. PageID #: 15



     Plaintiff will amend his Complaint to these Defendants’ true names and capacities when such has

     been ascertained.

              15. Defendants Sgt Kelly, Sgt Christopher, and Defendant Sgts Unknown Signatures will

     be referred to collectively herein as the "Sgt Defendants.” The Sgt Defendants were employed as

     supervisory officers by CCCC, and as such, these Defendants exercised control and/or was in

     charge of and responsible for the actions of the other Defendants. On information and belief,

     said Defendants acting as supervisors were further responsible for the training, supervision, and

     conduct of the other Defendants and were further responsible for the enforcement of regulations

     of the CCCC and for ensuring that the personnel of the CCCC obeyed the laws of the State of

     Ohio and of the United States.

              16. At all time relevant hereto, Defendant Erick Ivey was employed by CCCC as its

     Associate Warden, and Defendant Ken Mills was employed by CCCC as its Regional Director.

     Plaintiff sues these Defendants individually and in their official capacities. These Defendants

     were employed as supervisory officers by CCCC, and as such, these Defendants exercised

     control and/or was in charge of and responsible for the actions of the other Defendants. On

     information and belief, said Defendants acting as supervisors were further responsible for the

     training, supervision, and conduct of the other Defendants and were further responsible for the

     enforcement of regulations of the CCCC and for ensuring that the personnel of the CCCC obeyed

     the laws of the State of Ohio and of the United States.

              17. At all time relevant hereto, Defendant Clifford Pinkey acted and was employed as the

     Sheriff of Cuyahoga County and had supervisory control of CCCC. Plaintiff sues this Defendant

     individually and in his official capacity. This Defendant was employed as a supervisory officer

     by CCCC, and as such, he exercised control and/or was in charge of and responsible for the

     actions of the other Defendants. On information and belief, said Defendants acting as

     supervisors were further responsible for the training, supervision, and conduct of the other

     Defendants and were further responsible for the enforcement of regulations of the CCCC and for


                                                             9

Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
               Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 11 of 29. PageID #: 16



     ensuring that the personnel of the CCCC obeyed the laws of the State of Ohio and of the United

     States.

               18. Defendant Cuyahoga County is a political subdivision within the State of Ohio, and

     at all time relevant herein, it employed the Jail Nurses Defendants, the CO Defendants, the Cpl

     Defendants, the Sgt Defendants, Defendant Ivey, Defendant Mills, and Defendant Pinkey.

     Defendant Cuyahoga County operated and was responsible for the CCCC, and for the conducted

     of the other Defendants as alleged herein.

               19. At all time relevant hereto, Defendant Thomas Tallman was employed by

     MetroHealth System as its Director of Corrections Medical Program. As such, Defendant

     Tallman operated with the CCCC and was responsible for medical care of those in custody of the

     CCCC, and in his capacity he was charged, among other matters, with the creation,

     implementation, execution, and supervision of medical policies in the CCCC, and with the care

     and treatment of inmates of the CCCC. Plaintiff sues this individual in his individual and official

     capacity. This Defendant was employed as a supervisory officer by MetroHealth System, and as

     such, he exercised control and/or was in charge of and responsible for the actions of the other

     Defendants. On information and belief, said Defendants acting as supervisors were further

     responsible for the training, supervision, and conduct of the other Defendants and were further

     responsible for the enforcement of regulations of the CCCC and for ensuring that the personnel

     of the CCCC obeyed the laws of the State of Ohio and of the United States.

               20. Defendant MetroHealth System is a public hospital operated and governed by a board

     of directors appointed by Defendant Cuyahoga County and it is both an agency and

     instrumentality of Cuyahoga County, and is charged with the performance of a traditional county

     function and a is a state actor. At all time relevant hereto, this Defendant contracted with

     Defendant Cuyahoga County and/or Defendant Pinkey to provide medical care to inmates in the

     CCCC. At all time relevant Defendant MetroHealth System employed Defendant Tallman as its

     Corrections Medical Director and/or Defendant Jail Nurses and was responsible for the direction


                                                            10

Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
              Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 12 of 29. PageID #: 17



     of medical care at the CCCC.

                                            FACTUAL ALLEGATIONS

              21. Plaintiff incorporates and alleges herein all of the allegations made above by

     reference.

              22. After March 2, 2018, Plaintiff was arrested and held in custody of the CCCC as a

     pretrial detainee. On or about March 2, 2018, prior to Plaintiffs arrest he suffered a gunshot

     wound to his left shoulder.

              23. Upon his arrival at the CCCC and while in custody as a pretrial detainee of CCCC

     Plaintiff was in need of obvious medical care and/or further medical care due to the

     aforementioned gunshot wound.

              24. Related to this gunshot wound, Plaintiff needed and he requested medical care, but he

     was denied medical care while in the custody of the CCCC.

              25. After Plaintiff was denied medical care, he vocally and physically acted to further

     request and demand medical care while in CCCC’s custody.

              26. In response, continuing through March 9, 2019, Plaintiff was denied medical care

     including, without limitation, attention to and the change of bandages of his gunshot wound by

     the Sgt Defendants, Cpl Defendants, CO Defendants, and/or Jail Nurse Defendants. The denial

     of needed medical care to Plaintiff continued through the time that he was in custody in the

     CCCC through the end of 2018.

              27. The denial of medical care and treatment for Plaintiff was done with pure malice and

     utter indifference to Plaintiffs rights, safety, and well being. Any reasonable individuals in these

     Defendants’ position would have known or should have known that the denial and/or delay of

     medical care requested by Plaintiff was dangerous to Plaintiffs health and well being.

              28. Because Plaintiff continued to request medical care and become vocal about his need

     for medical care, on or about March 8, 2018 and continuing through at least March 9, 2018, the

     Sgt Defendants, Cpl Defendants, Supervisor Defendant, and/or CO Defendants acted with


                                                            11

Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
              Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 13 of 29. PageID #: 18



     physical force, force through the application of pepper or other chemical spray upon Plaintiff,

     and in the failure to take prompt and necessary measures to remove the effect of pepper or other

     chemical spray upon Plaintiff.

              29. On information and belief, the aforementioned conduct of Defendants in the denial

     and/or delay and/or interference with needed medical care to Plaintiff and in the use of excessive

     and unreasonable force upon Plaintiff was further done in conspiracy and/or in retaliation upon

     Plaintiff. This allegation and/or other factual contentions are likely to have evidentiary support

     after a reasonable opportunity for further investigation and discovery.

              30. The Sgt Defendants, Cpl Defendants, CO Defendants, and/or Jail Nurse Defendants

     who were not directly involved in the denial and/or delay and/or interference with needed

     medical care to Plaintiff and in the use of excessive and unreasonable force upon Plaintiff

     witnessed said conduct and did not take steps to see that medical care was provided to Plaintiff or

     to stop or prevent the use of excessive force upon Plaintiff. Further on information and belief the

     actions of such Defendants in their failure to act was done in conspiracy and/or in retaliation to

     Plaintiff. These allegations and/or other factual contentions are likely to have evidentiary support

     after a reasonable opportunity for further investigation and discovery.

              31. In the denial of needed medical care and the use of excessive force Defendants acted

     willfully and maliciously for no good or lawful reason. The use of excessive force against

     Plaintiff and the continued denial of medical care was done as a punishment against him while he

     was custody as a pretrial detainee.

              32. For all claims set forth below Plaintiff alleges that at all time during the events

     described herein, Defendants conspired and were engaged in a joint venture and assisted each

     other in performing the various actions described and lent their physical presence and support

     and the authority of their office to each other during said events. Defendants’ conduct toward

     Plaintiff was engaged in for reasons that were not warranted and which were not justified or

     legally done within the confines of their offices.


                                                            12

Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
              Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 14 of 29. PageID #: 19



              33. While Plaintiff was in CCCC’s custody as a pretrial detainee, the Cpl Defendants,

     Sgt Defendants who acted as supervisors in the CCCC shall be referred to herein as “Supervisor

     Defendants.”

              34. For all claims set forth below, Plaintiff alleges on information and belief that

     Defendants’ conduct described herein was consistent with an institutionalized, widespread

     practice, policy, or custom of Cuyahoga County through the CCCC and MetroHealth System.

     These practices, policies, or customs were known and ratified, or should have been known by the

     Supervisor Defendants, and Defendants Mills, Ivey, Pinkey, Tailman, Cuyahoga County and

     MetroHealth System. These allegations and/or other factual contentions are likely to have

     evidentiary support after a reasonable opportunity for further investigation and discovery.

              35. For all claims set forth below, Plaintiff alleges on information and belief that the

     Supervisor Defendants, and Defendants Mills, Ivey, Pinkey, Tailman, Cuyahoga County and

     MetroHealth System at no time took any effective action and/or were deliberately indifferent in

     preventing the personnel of the CCCC from engaging in such conduct. This allegation and/or

     other factual contentions are likely to have evidentiary support after a reasonable opportunity for

     further investigation and discovery.

              36. The Supervisor Defendants, and Defendants Mills, Ivey, Pinkey, Tallman, Cuyahoga

     County and MetroHealth System failed to adequately train and/or supervise the other Defendants

     in the exercise of their functions including, but not limited to, the conduct described herein. Said

     failure to train by these Defendants was malicious, reckless, and/or done with a deliberate

     indifference as to the rights of Plaintiff and other similarly situated individuals.

              37. The Supervisor Defendants, and Defendants Mills, Ivey, Pinkey, Tallman, Cuyahoga

     County and MetroHealth System failed to adopt a policy or practice to prevent the other

     Defendants from denying and/or delaying needed medical care and treatment to Plaintiff and

     from the use of excessive and unreasonable force against Plaintiff.

              38. The Supervisor Defendants, and Defendants Mills, Ivey, Pinkey, Tallman, Cuyahoga


                                                            13

Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
              Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 15 of 29. PageID #: 20



     County and MetroHealth System failed to meaningfully investigate the denial and/or delay of

     medical care to Plaintiff while he was in Defendants' custody and such failure to investigate on

     the part of these Defendants constitutes a policy by the ratification of said conduct.

              39. The Supervisor Defendants, and Defendants Mills, Ivey, Pinkey, Tallman, Cuyahoga

     County and MetroHealth System failed to meaningfully investigate the use of excessive force

     upon Plaintiff while he was in Defendants' custody and such failure to investigate on the part of

     these Defendants constitutes a policy by the ratification of said conduct.

              40. The conduct of Defendants, as described herein, was malicious, intentional, reckless,

     and/or done with deliberate indifference as to the well known and firmly established

     Constitutional rights of Plaintiff.

              41. The conduct of the Defendants as alleged herein was conduct which reasonable

     officers, nurses supervisors, wardens, directors, and sheriffs would have known to be in violation

     of Plaintiffs clearly established Constitutional rights. The action or inaction of all supervisors as

     alleged herein was conduct that reasonable supervisors would have known to be in violation of

     Plaintiffs clearly established Constitutional rights. The conduct as alleged herein was known or

     should have been known and/or was ratified by Defendant Cuyahoga County and/or MetroHealth

     System.

                                                     COUNT ONE

              42. Plaintiff incorporates and alleges herein all of the allegations made above by

     reference.

              43. The conduct as alleged herein by Defendants is outrageous, shocks the conscience,

     and violated Plaintiffs clearly established Constitutional rights.

              44. The above alleged actions and omissions, engaged in under color of law and

     authority by Defendants proximately caused the deprivation of Plaintiffs rights secured to him by

     the Constitution of the United States including, but not limited to, his Eighth Amendment Right

     to be free from the cruel and unusual punishment, the right to be protected, the right to receive


                                                            14

Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
              Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 16 of 29. PageID #: 21



     adequate medical care while incarcerated, his right to be protected from punishment while in

     custody as a pretrial detainee, and his Fourteenth Amendment right to due process and equal

     protection of the laws. Defendants were deliberately indifferent in their conduct to deny, delay or

     and/or interfere with medical care to Plaintiff.

              45. The rules, regulations, customs, policies, procedures of Cuyahoga County and/or

     MetroHealth System, and/or their training of Defendants were inadequate and unreasonable and

     were the proximate causation resulting in the Constitutional deprivations suffered by Plaintiff.

              46. The conduct of the Supervisor Defendants, and Defendants Mills, Ivey, Pinkey,

     Tallman, Defendant Nurses, Cpl Defendants, Sgt Defendants, and CO Defendants as alleged

     herein was conduct that reasonable supervisors, sheriffs and officers would have known to be in

     violation of Plaintiffs clearly established Constitutional rights.

              47. The conduct of Defendants as alleged herein constitutes a violation of Plaintiffs civil

     rights in violation of 42 U.S.C. § 1983 and other applicable law.

              48. As a result of the above alleged conduct, Plaintiff sustained deprivations to his civil

     rights, has suffered physical and psychological injuries and will continue to suffer from physical

     pain, mental distress with resulting physical manifestations, humiliation, and embarrassment for

     which Plaintiff is entitled to monetary relief. Plaintiffs damages are directly and proximately

     caused by the conduct of Defendants as alleged herein and are in excess of $25,000.

              49. Due to Defendants’ conduct as described herein, Plaintiff has been compelled to

     employ the undersigned attorney to represent him in this matter and is entitled to recover

     reasonable attorneys fees.

                                                    COUNT TWO

              50. Plaintiff incorporates and alleges herein all of the allegations made above by

     reference.

              51. The conduct as alleged herein by Defendants is outrageous, shocks the conscience,

     and violated Plaintiffs clearly established Constitutional rights. The above alleged actions and


                                                            15

Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
              Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 17 of 29. PageID #: 22



     omissions, engaged in under color of law and authority by Defendants proximately caused the

     deprivation of Plaintiff s rights secured to him by the Constitution of the United States including,

     but not limited to, his Eighth Amendment Right to be free from the cruel and unusual

     punishment, the right to be protected, the right to be free from the use of excessive and

     unreasonable force while incarcerated, his right to be protected from punishment while in

     custody as a pretrial detainee, and his Fourteenth Amendment right to due process and equal

     protection of the laws.

              52. In this regard, the rules, regulations, customs, policies, procedures of Cuyahoga

     County and/or MetroHealth System, and/or their training of Defendants were inadequate and

     unreasonable and were the proximate causation resulting in the Constitutional deprivations

     suffered by Plaintiff.

              53. Also in this regard, the conduct of the Supervisor Defendants, and Defendants Mills,

     Ivey, Pinkey, Tallman, as alleged herein was conduct that reasonable supervisors would have

     known to be in violation of Plaintiffs clearly established Constitutional rights.

              54. The conduct of Defendants as alleged herein constitutes a violation of Plaintiffs civil

     rights in violation of 42 U.S.C. § 1983 and other applicable law.

              55. As a result of the above alleged conduct, Plaintiff sustained deprivations to his civil

     rights, has suffered physical and psychological injuries and will continue to suffer from physical

     pain, mental distress with resulting physical manifestations, humiliation, and embarrassment for

     which Plaintiff is entitled to monetary relief. Plaintiffs damages are directly and proximately

     caused by the conduct of Defendants as alleged herein and are in excess of $25,000.

              56. Due to Defendants’ conduct as described herein, Plaintiff has been compelled to

     employ the undersigned attorney to represent him in this matter and is entitled to recover

     reasonable attorneys fees.

                                                   COUNT THREE

              57. Plaintiff incorporates and alleges herein all of the allegations made above by


                                                            16

Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
              Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 18 of 29. PageID #: 23



     reference.

              58. The acts of Defendants as alleged herein constituted an assault and battery upon

     Plaintiff.

              59. The aforementioned conduct of Defendants was willful, wanton, malicious, and

     without provocation. Alternatively, the conduct of Defendants was grossly negligent to the rights,

     interest, and privacy of Plaintiff and his body.

              60. As a direct and proximate result of the aforementioned conduct of Defendants,

     Plaintiff suffered severe physical and emotional injuries, embarrassment, humiliation, fright and

     emotional distress and was otherwise physically, emotionally, and economically damaged. Said

     injuries caused extreme pain and suffering in the past and will continue to cause pain and

     suffering in the future, and said injuries are permanent in nature.

              61. Asa further direct and proximate result of the aforementioned conduct, Plaintiff has

     been damaged in an amount in excess of Twenty-Five Thousand Dollars.

                                                    COUNT FOUR

              62. Plaintiff incorporates and alleges herein all of the allegations made above by

     reference.

              63. Defendants owed a duty to Plaintiff to refrain from intentional and/or negligent injury

     to Plaintiff.

              64. Defendants breached their duty to Plaintiff based on the conduct as alleged herein

     and proximately caused injury to Plaintiff in the form of embarrassment, mental anguish, loss of

     reputation, loss of self-esteem, harm to Plaintiffs relationship with his family and friends, and

     other emotional distress with physical injury in form of adverse health affects. Said injuries

     caused extreme pain and suffering in the past and will likely continue to cause pain and suffering

     in the future.

              65. Defendants' conduct as alleged herein was outrageous and proximately caused

     damage to Plaintiff arising from their intentional and/or negligent infliction of serious emotional


                                                            17

Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
              Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 19 of 29. PageID #: 24



     distress upon him.

              66. Defendant’s conduct as described herein was willful, malicious, with spite and ill

     will, and with a reckless disregard for Plaintiffs legal rights. Alternatively, Defendant’s conduct

     as described herein was negligent and/or reckless.

              67. As a direct and proximate result of Defendant’s conduct, Plaintiff has been damaged

     in an amount in excess of Twenty-Five Thousand Dollars.

              WHEREFORE, Plaintiff Alphonso McPherson demands Judgment against Defendants,

     jointly and severally, in an amount that will fully, fairly, and completely compensate him

     pursuant to the laws of the United States and the State of Ohio, for the costs in this action herein

     together with prejudgment interest, reasonable attorney’s fees, and a fair and adequate sum for

     punitive damages, and other relief as the Court deems just and which Plaintiff may be entitled

     under the law. Plaintiff further prays for the Court to issue its Order to enjoin Defendants from

     conduct as alleged herein.



                                                                  Respectfully submitted,

                                                                  Zs/ David Glenn Phillips_____
                                                                  DAVID GLENN PHILLIPS (0046827)
                                                                  4403 St. Clair Avenue
                                                                  Cleveland, Ohio 44103
                                                                  (216)531-0123
                                                                  fax (216) 881-3928
                                                                  email: d.g.phillips@sbcglobal.net
                                                                          civilrightslaw@sbcglobal.net

                                                                  Attorney for Plaintiff



                                                   JURY DEMAND

                      Plaintiff demands a trial by jury in this action.


                                                                  Zs/ David Glenn Phillips
                                                                  DAVID GLENN PHILLIPS
                                                                  Attorney for Plaintiff


                                                            18

Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
              Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 20 of 29. PageID #: 25




                                                EXHIBIT A




Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
                      Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 21 of 29. PageID #: 26

                                    PRIVILEGES AND RIGHTS OF INMATES IN
                                          DISCIPLINARY ISOLATION

   1. PRIVILEGES WHICH MAY BE SUSPENDED
         Entertainment (i.e. television, games)                        KI   SUSPENDED
         Mail from family and friends                                  K    SUSPENDED
         Commissary (except personal hygiene items)                    KI   SUSPENDED
         Visits by friends and family                                  KI   SUSPENDED
         Phone calls to friend and family                              KI   SUSPENDED


   2. QUALIFIED RIGHTS WHICH MAY BE SUSPENDED
         Minimum of one visit per week by family                       K SUSPENDED
         Two hours exercise per week                                   KI SUSPENDED
         Clothing, bedding, bed, unlimited access to                   □ SUSPENDED
         toilet, lavatory and shower (reviewed daily)

   3. FUNDAMENTAL RIGHTS WHICH CANNOT BE SUSPENDED
         Visits by attorneys
         Visits by Clergy
         Mail and phone calls to attorney and Clergy
         Adequate food (nutritional diet)
         Adequate light, ventilation, temperature control and sanitation
         Medical care


             *NOTE: Rights and privileges are reviewed twice weekly by the Custody Status Review Committee


INMATE NAME              McPherson, Alphonso

INMATE SO#               #0269815                   LOCATION OF DISCIPLINARY ISOLATION               Jail        /O
RULE VIOLATIONS:                                    RULE VIOLATIONS:
2-4 Refusing a direct order                         2-19 Major disruptive conduct                                START DATE AND TIME OF
N/A                                       .         N/A                                                          DISCIPLINARY SOLATION
N/A                                                 N/A                                                     | 03/08/2018 | At  21:04  | Hre |
2-5 Using obscene or abusive language or gestures   2-16 Being in an unauthorized area                           END DATE AN DTIME OF
N/A                                                 N/A                                                         DISCIPLINARY ISOLATION
N/A                                                 N/A                                                                 I At          I Hrs |
N/A                                                 N/A
N/A                                                 N/A                                                       TOTAL DAYS IN DISCIPLINARY
N/A                                                 N/A                                                              ISOLATION:
N/A                                                 N/A                                                                  _
N/A                                                 N/A
N/A                                                 N/A

S-SEG STATUS


TRUSTY STATUS


REFER TO PSYCH

NOTES
             currently on full precautions. —
        Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 I CLAJB
              Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 22 of 29. PageID #: 27




                                                EXHIBIT B




Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
                 Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 23 of 29. PageID #: 28


                                        CUYAHOGA COUNTY SHERIFF’S OFFICE
                                             Clifford Pinkney, Sheriff




 WAS THERE A RESPONSE TO RESISTANCE?                                             YES

 IF YES, NARRATIVE OF RESPONSE USED:                                         _________________________________________




 RESPONSE TO RESISTANCE REVIEWED:

            »
    MINOR RUlE(S) VIOLATION DISPOSITION REQUESTED (Not to exceed 120 hours)

 CHARGES:
            .
                *   H X,
                      **■      ■ ■ fi             '
                                                                    '                      .                         .       . L.
 □4aJ0r'/ SERIOUS RllLE(S).VIOLATION REQUESTED
 CHARGES:                   2,-^                Z-<                                                  .                          1

 FLOOR/AREASUPERVISOR’SREVlEW:^(^C/g^xS



    —LlLrV                              -FLnz~.                                                                          _ AemcLv
                    tAjo^                       - "U                         C                                 _ dud_ ALv£r_ (0
                    £|04
 REQUEST FOR DISCIPLINE, IF APPLICABLE, HAS BEEN REVIEWED & FORWARDED TO THE SGT FOR FURTHER ACTION?
 □YES QN0

 ALLSEGMENTS OF THIS REPORT ARE COMPLETE?

 S'yes Ono



     MINOR RULE VIOLATION DISPOSITION APPROVED:                                  OYES               ONO

     DISCIPLINARY ISOLATION START:                                                 @                                     □AMEJPM

                                         END:                                      @                                     DAM        PM

0^ REQUEST FOR MAJOR / SERIOUS DISCIPLINE HAS BEEN REVIEWED & APPROVED FOR FURTHER INVESTIGATION

    AND APPROPRIATE ADMINISTRATIVE ACTION? SYES                                  NO


REPORT REVIEWED AND APPROVED:                   0YES                    NO
SERGEANT’S REVIEW: /->/-£                                                        -m A.F>                       -ro       c£~-i-L^   AVAi ZjXrAL-G

r>,J W .SOvrA,      a-       P'iM               /\,V. p. \ . — (7r<v^£. C f-i                  hF   A-Z^Ehg .cUiclbAl-
                GU=ZXJXSS<£J2.      -r-cr- L"7b ?H     cktat   Z«sr&i    cyu.                            4?/J $ ■>


 ERGEANT’S_SIGNATURE:            ^.-r.                —-                                        DATE:
 Jectronically Filed 03/08/2020 195711 7(CV20 93067270^^7 Nbr. 1962942"/ cLajB
                  Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 24 of 29. PageID #: 29


                                    CUYAHOGA COUNTY SHERIFF’S OFFICE
                                         Clifford Pinkney, Sheriff




 WAS THERE A RESPONSE TO RESISTANCE?                0^0                 YES


 IF YES, NARRATIVE OF RESPONSE USED:




 RESPONSE TO RESISTANCE REVIEWED:                                                                        .                   ....



    MINOR RULE(S) VIOLATION DISPOSITION REQUESTED (Not to exceed 120 hours)

 CHARGES:           ___
                                                                                                                         x
 S^^flAJOR/SERIOUS                              REQUESTED

 CHARGES:              '2-4                   z-fi ,
 ________ CT ~K<.«S                                      rt°jCAi\/pJ AA, AC
L>         t'VJ            0AA   A 5-                                          "Z-.
 FLOOR/AREA SUPERVISOR’S REVIEW:                                                       oczUHol He                                  MA6/-U

                                                                                  <S>lAtC4<lovL                                 j
                                              □0 JAL                                                                           _ i%3___
_Ce>!dL                                   Lyas_ HLuh4~~         a/QlV        JI
                                                                          _ ~H<.e -r-H        rJ _
                                                                                  's3k\C_ CSkJcL                    ~I -           IA
l\vS      Po^ c©tiA^-te>^.5 t                                                  UazL<;,za9        <='ZL                       daar.
 REQUEST FOR DISCIPLINE, IF APPLICABLE, HAS BEEN REVIEWED & FORWARDEITTO THE SGT FOR FURTHER ACTION?
 □YES ONO                                                    CzUftS-    ^Ur-ed        ^z-v       <V                            <2ZtaTi—
                     Icy   <v-Y5e(f’

ALLSEGMENTS OF THIS REPORT ARE COMPLETE?                                                     X
 □YES          NO
                                                                                                             I1'




       MINOR RULE VIOLATION DISPOSITION APPROVED:
       DISCIPLINARY ISOLATION START:    .                                 @
                                                                            yes          Dno                       □AMQPM

                                       END:                                @                                       OAM        PM

□T REQUEST FOR MAJOR / SERIOUS DISCIPLINE HAS BEEN REVIEWED & APPROVED FOR FURTHER INVESTIGATION
       AND APPROPRIATE ADMINISTRATIVE ACTION? BYES                       NO


REPORT REVIEWED AND APPROVED:                 0YES                NO


_SERGEANTS_RE)flEW5_g^?2i^w^____
     -sA/Zrr nJ-50 ................................. ... .....




                                                                                          DATE:

                                'JyTb/1 I Cv •S'D 930612 / Confirmation Nbr. 1962942 / CLAJB
              Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 25 of 29. PageID #: 30


                                  CUYAHOGA COUNTY SHERIFF’S OFFICE



 WAS THERE A RESPONSE TO RESISTANCE?                   NO           0 YES


 IF YES, NARRATIVE OF RESPONSE USED:          I, Cpl. Evans used my left and right hands to secure inmate
 McPherson's waist, both arms, both ankles, and both shoulders in the restraint chair using the straps provided.

 RESPONSE TO RESISTANCE REVIEWED:



     MINOR RUL E(S) VIOLATION DISPOSITION REQU
                                                      ESTED (Not to exceed 120 hours)
 CHARGES:

     MAJOR I SERIOUS RULE(S) VIOLATION REQUESTED

CHARGES:




FLOOR I AREA SUPERVISOR’S REVIEW:           Response to Incident




REQUEST FOR DISCIPLINE, IF APPLICABLE, HAS BEEN REVIEWED & FORWARDED TO THE SGT FOR FURTHER ACTION?
     YES 0 NO

ALL SEGMENTS OF THIS REPORT ARE COMPLETE?
 □YES          NO




      MINOR RULE VIOLATION DISPOSITION APPROVED:                     Q       YES             NO

      DISCIPLINARY ISOLATION START:                                      @                        QAM       Q PM

                                    END:                        .        @                        QAM         PM

     REQUEST FOR MAJOR I SERIOUS DISCIPLINE HAS BEEN REVIEWED & APPROVED FOR FURTHER INVESTIGATION
     AND APPROPRIATE ADMINISTRATIVE ACTION?    O^ES      QNO


REPORT REVIEWED AND APPROVED:              □'YES                    NO


SERGEANT’S REVIEW:                                                                                                 .




SERGEANT’S SIGNATURE:                                                               DATE:

                                                              2.
Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
              Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 26 of 29. PageID #: 31




                                                EXHIBIT C




Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
           Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 27 of 29. PageID #: 32


                            CUYAHOGA COUNTY SHERIFF’S OFFICE
                                 Clifford Pinkney, Sheriff




WAS THERE A RESPONSE TO RESISTANCE?       E/NO             YES


IF YES, NARRATIVE OF RESPONSE USED:          •             .________________________________________




RESPONSE TO RESISTANCE REVIEWED:



   MINOR RULE(S) VIOLATION DISPOSITION REQUESTED (Not to exceed 120 hours)
CHARGES:

   MAJOR / SERIOUS RULE(S) VIOLATION REQUES1FED
                i          n
CHARGES:      I               1




FLOOR / AREA SUPERVISOR’S REVIEW:


                               7.1   TH? Pc£>                          Z/t-g C /4 m yL/ <?/G>5




REQUEST FOR DISCIPLINE, IF APPLICABLE, HAS BEEN REVIEWED & FORWARDED TO THE SGT FOR FURTHER ACTION?
   YES 5ZNO

ALL SEGMENTS OF THIS REPORT ARE COMPLETE?

□res       NO                                     ______ zE*-/_ __________________
                                                                 (Floor/Ma supervisor's signature)


    MINOR RULE VIOLATION DISPOSITION APPROVED:             QYES               NO

    DISCIPLINARY ISOLATION START:                            @                               QAM     PM

                              END:                           @                               CAM     PM

    REQUEST FOR MAJOR 1 SERIOUS DISCIPLINE HAS BEEN REVIEWED & APPROVED FOR FURTHER INVESTIGATION
    AND APPROPRIATE ADMINISTRATIVE ACTION? DYES            NO


REPORT REVIEWED AND APPROVED:        pfYES            NO

SERGEANT’S REVIEW:                               /•
              Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 28 of 29. PageID #: 33




                                                EXHIBIT D




Electronically Filed 03/08/2020 19:57 / / CV 20 930612 / Confirmation Nbr. 1962942 / CLAJB
               Case: 1:20-cv-00627 Doc #: 1-1 Filed: 03/24/20 29 of 29. PageID #: 34

                                    CUYAHOGA COUNTY SHERIFF’S OFFICE
                                         Clifford Pinkney, Sheriff

      vie no
  WAS THERE A RESPONSE TO RESISTANCE?               EJNO                DYES


  IF YES, NARRATIVE OF RESPONSE USED:                  ___________________________________________________




  RESPONSE TO RESISTANCE REVIEWED:




     MINOR RULE(S) VIOLATION DISPOSITION REQUESTED (Not to exceed 120 hours)
  CHARGES:

  O<AJ0R/SEFHOUS RULE(S) VIOLATION REQUES1FED

                      O?-/
 CHARGES:




 FLOOR I AREA SUPERVISOR’S REVIEW:
                                                                    '    "                      t




 REQUEST FOR DISCIPLINE, IF APPLICABLE, HAS BEEN REVIEWED & FORWARDED TO THE SGT FOR FURTHER ACTION?
 0YES          NO


 ALL SEGMENTS OF THIS REPORT ARE COMPLETE?

 □yes Qno
                                                                                 (K.OOR/A           'ERVISOR'S SIGNATURE)




                                                                               yes
       MINOR RULE VIOLATION DISPOSITION APPROVED:                                              no              □AM          PM
       DISCIPLINARY ISOLATION START:                                         ©
                                      END:                                                                     □AM          PM

           UEST FOR MAJOR I SERIOUS DISCIPLINE HAS-BEEN REVIEWED & APPROVED FOR FURTHER INVESTIGATION
            APPROPRIATE ADMINISTRATIVE ACTION?                YES         NO


    PORT REVIEWED AND APPROVED:                                   NO


 SERGEANT’S REVIEW:




 SERGEANT'S SIGNATURE:                                                                      DATE:
Electronically Filed 03/08/2020 19:57 / / qCVw) 930612'? Confirmation Nbr. 1962942 / CLAJB
